DETAILED ACTION
Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in reply to papers filed on 2021-06-16. Claims 1-20 are pending. Claims 1, 10, 17 is/are independent.

Reasons for Allowance
The prior art of record (in particular, U.S. Publication 20150269566 to Gaddam et al. (hereinafter "Gaddam '566") in view of U.S. Patent 9923927 to McClintock et al. (hereinafter "McClintock '927") in view of U.S. Patent 8683597 to Johansson et al. (hereinafter "Johansson '597") in view of U.S. Publication 20140189807 to Cahill et al. (hereinafter "Cahill '807")) does not disclose, with respect to claim 1, after "generate a token that identifies a session that corresponds to the successful authentication of the user and that is valid for a lifetime of the session" then "determine a new session lifetime based on the session reputation, wherein the new session lifetime is a new length of validity for the session" using the conditions and criteria claimed.
Rather, Gaddam '566 sets the duration of the primary token as a function of risk [Gaddam '566 ¶ 0076-0077], but does so when establishing an initial session duration, rather than when recomputing a session duration later during the course of the session.  Johansson '597 discloses recomputing session lifetime [Johansson '597 col. 7 l. 7-33, Fig. 2 ref. num. 209], but only based on other criteria (viz. the sensitivity of an operation to be performed or of a user's role) [Johansson '597 col. 3 l. 36-48, col. 6 l. 7-15].  Similarly, McClintock '927 teaches decreasing authentication duration for sensitive roles [McClintock '927 col. 21 l. 64 – col. 22 l. 7].  Meanwhile, Cahill '807 teaches monitoring a user's presence via facial recognition automatically during each time period [Cahill '807 ¶ 0018-0019, 0023] rather than ""determine a new session lifetime based on the session reputation".
For the reasons described above, the prior art of record does not disclose, with respect to claim(s) 10 and 17, features corresponding to those of claim 1  in the respective context(s).
Dependent claims 2-9, 11-16, 18-20 are allowed in view of their respective dependence from claims 1, 10, 17.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C PARSONS whose telephone number is (571)270-1475.  The examiner can normally be reached on MTWRF 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THEODORE C PARSONS/Primary Examiner, Art Unit 2494